COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:               01-13-00094-CR, 01-13-00095-CR, 01-13-00097-CR, 01-13-00098-CR
Style:                      John R. Dolard
                            v. The State of Texas
                  *
Date motion filed :         July 26, 2013
Type of motion:             Motion for Extension of Time
Party filing motion:        Appellant
Document to be filed:       Appellant's Brief

If motion to extend time:
         Deadline to file document:                   July 29, 2013
         Number of previous extensions granted:       2
         Length of extension sought:                  60 days

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: September 30, 2013

                   The Clerk is instructed to file the document as of the date of this order
                  Absent extraordinary circumstances, the Court will not grant additional motions to extend time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Harvey Brown
                   Acting individually          Acting for the Court



Date: July 31, 2013




November 7, 2008 Revision